DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/28/2022 has been entered. Claims 1-20 remain pending in the application.   
Election/Restrictions
Applicant’s election without traverse of Species III, shown in the embodiment of Fig. 9, in the reply filed on 07/28/2022 is acknowledged. Claims 11-13 and 20 are withdrawn form consideration as non-elected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the first chord-wise extending pin and the second chord-wise extending pin are arranged in an end-to-end configuration”. However, the claimed end-to-end configuration is not clearly defined in the claims or the specification. As the pins may have a plurality of ends, e.g., side ends of the pins, there can be many possible end-to-end configurations. For purposes of this examination, the claimed end-to-end configuration is interpreted as wherein the tip of a pin is abutting a tip of another pin.
Claim 8 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 7.
Claim 19 also recites “an end-to-end configuration” without defining the claimed end-to-end configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bech (U.S. Pre-Grant Publication No. 2011/0158788).

As per claim 1, Bech discloses a rotor blade for a wind turbine, comprising: a first blade segment and a second blade segment (102, 104; figure 3) extending in opposite directions from a chord-wise joint (as shown; figures 3, 4), each of the first and second blade segments comprising at least one shell member defining an airfoil surface (as shown; figure 3) and an internal support structure (112, 116; figure 3), the internal support structure of the first blade segment comprising a beam structure extending lengthwise (spar bridges 116 forming a beams structure), the internal support structure of the second blade segment comprising a receiving section (spar section 112 forming a receiving section; figure 3), the receiving section receiving the beam structure of the first blade segment (as shown; figure4); at least one chord-wise extending pin (122; figure 3) positioned through the beam structure and the receiving section at the chord-wise joint so as to secure the first and second blade segments together (as shown; figures 3, 4); and, at least one additional support member receiving at least a portion of the chord-wise extending pin so as to reduce a chord-wise bending deflection of the chord-wise extending pin at the chord-wise joint (webs 127 forming fastening passages 124 to receive fastening elements 122 (pin); figure 3; the webs 127 are capable of providing stiffness to reduce chord-wise bending deflection).

As per claim 2, Bech discloses the rotor blade of claim 1, and further discloses wherein the at least one beam structure (116) is hollow (as shown; figure 3).

As per claim 3, Bech discloses the rotor blade of claim 2, and further discloses wherein the at least one additional support member comprises at least one web member (webs 127), the at least one chord-wise extending pin extending through the at least one web member (fastening elements 122 (pins) received through webs 127; figure 3).

As per claim 4, Bech discloses the rotor blade of claim 3, and further discloses wherein the at least one web member is arranged within the hollow beam structure (spar section 112 can be alternatively interpreted as the hollow beam structure having sidewall 128 (web member) within the beam structure and spar bridges 116 can be interpreted as the receiving section receiving side wall 128 of spar section 112; figure 3).

As per claim 5, Bech discloses the rotor blade of claim 3, and further discloses wherein the at least one web member is integral with the beam structure (webs 127 are integral with the spar bridge 116; figure 3).

As per claim 6, Bech discloses the rotor blade of claim 3, and further discloses wherein the at least one chord-wise extending pin comprises a first chord-wise extending pin and a second chord-wise extending pin (two pins 122 shown; figure 3).

As per claim 9, Bech discloses the rotor blade of claim 6, and further discloses wherein the at least one web member comprises a first web member and a second web member (at least two webs 127 shown; figure 3).

As per claim 14, Bech discloses a method of securing blade segments of a rotor blade of a wind turbine together, the method comprising: providing a first blade segment (104; figure 3) having a beam structure (116) that extends lengthwise in a generally span-wise direction (as shown; figure 3); providing a second blade segment (102) having a receiving section (112) that extends lengthwise in the generally span-wise direction (as shown; figure 3); inserting the beam structure of the first blade segment into the receiving section of the second blade segment such that the first and second blade segments extend in opposite directions from a chord-wise joint (as shown; figures 3, 4); and, inserting at least one chord-wise extending pin (122) through the beam structure and the receiving section at the chord-wise joint so as to join the first and second blade segments together (as shown; figures 3, 4) and through at least one additional support member so as to reduce a chord-wise bending deflection of the chord-wise extending pin at the chord-wise joint (fastening elements 122 extending through webs 127 capable of providing stiffness to reduce chord-wise bending deflection; figure 3).

As per claim 15, Bech discloses the method of claim 14, and further discloses forming the beam structure of the first blade segment such that the at least one additional support member is integral therewith (webs 127 are integral with the spar bridge 116; figure 3).

As per claim 16, Bech discloses the method of claim 14, and further discloses wherein the at least one additional support member comprises one or more web members (at least two webs 127 shown; figure 3).

As per claim 17, Bech discloses the method of claim 14, and further discloses arranging the at least one additional support member within the beam structure (spar section 112 can be alternatively interpreted as the hollow beam structure having sidewall 128 (web member) within the beam structure and spar bridges 116 can be interpreted as the receiving section receiving side wall 128 of spar section 112; figure 3).

As per claim 18, Bech discloses the method of claim 14, and further discloses wherein the at least one chord-wise extending pin comprises a first chord-wise extending pin and a second chord-wise extending pin (two pins 122 shown; figure 3).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 7 contains allowable subject matter wherein the first chord-wise extending pin and the second chord-wise extending pin are arranged in an end-to-end configuration. In the closest prior art Bech teaches first chord-wise extending pin and the second chord-wise extending pin. However, Bech’s two pins are not arranged in an end-to-end configuration. No relevant prior art of record sufficiently teaches wherein the the first chord-wise extending pin and the second chord-wise extending pin are arranged in an end-to-end configuration. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.
Claim 8 also contains allowable subject matter by virtue of its dependency on claim 7.
Claim 10 contains allowable subject matter wherein ends of the first chord-wise extending pin and the second chord-wise extending pin abut against each other between the first and second web members. In the closest prior art Bech teaches first chord-wise extending pin and the second chord-wise extending pin. However, Bech’s two pins are not abutting against each other between the first and second web members. No relevant prior art of record sufficiently teaches wherein the first chord-wise extending pin and the second chord-wise extending pin are arranged in an end-to-end configuration. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.
Claim 19 contains arranging the first chord-wise extending pin and the second chord-wise extending pin in an end-to-end configuration having a similar scope as the allowable subject matter of claim 7. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leonard (U.S. Patent No. 9,790,919) teaches support pins with grooves to reduce bending deflection on the mounting pin.
Meeks (U.S. Patent No. 11,353,002) teaches bearings capable of reducing bending deflection of the mounting pin.
Hancock (U.S. Patent No. 10,801,469) also teaches bearings capable of reducing bending deflection of the mounting pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745